 Case 2:21-cr-00019-PLM-MV ECF No. 1, PageID.1 Filed 06/29/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,

            vs.

HEATHER NOEL PEREZ,
a/k/a "Heather Noel Gallagher," and
JUSTEN HOWARD HARRIS,
                                                          INDICTMENT
                   Defendants.
- - - - - - - - - - - - -I

      The Grand Jury charges:

                                        COUNT 1
                           (Distribution of Methamphetamine)

      On or about September 21, 2019, in Mackinac County, in the Northern Division

of the Western District of Michigan, the Defendant,

                              HEATHER NOEL PEREZ,
                           a/k/a "Heather Noel Gallagher,"

knowingly and intentionally distributed a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(l)
21 U.S.C. § 841(b)(l)(C)
 Case 2:21-cr-00019-PLM-MV ECF No. 1, PageID.2 Filed 06/29/21 Page 2 of 4




                                    COUNT 2
(Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine)

      Beginning in or about December 2019, and continuing to in or about April 2020,

in Mackinac and Muskegon Counties, in the Northern and Southern Divisions of the

Western District of Michigan, and elsewhere, the Defendant,

                              HEATHER NOEL PEREZ,
                           a/k/a "Heather Noel Gallagher,"

knowingly and intentionally combined, conspired, confederated and agreed with

David Thomas Gumuski, Nicholas Patrick Holtz, Trevor John Humphrey, Erica Jean

Froberg and other persons known and unknown to the Grand Jury to distribute and

to possess with intent to distribute a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.

21 U.S.C. § 846
21 U.S.C. § 841(a)(l)
21 U.S.C. § 841(b)(l)(C)
 Case 2:21-cr-00019-PLM-MV ECF No. 1, PageID.3 Filed 06/29/21 Page 3 of 4




                                    COUNT3
(Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine)

        Beginning on or about December 3, 2020, and continuing to on or about

December 15, 2020, in Chippewa and Mackinac Counties, in the Northern Division of

the Western District of Michigan, and elsewhere, the Defendants,

                                  HEATHER NOEL PEREZ,
                            a/k/a "Heather Noel Gallagher," and
                                JUSTEN HOWARD HARRIS,

knowingly and intentionally combined, conspired, confederated and agreed with

other persons known and unknown to the Grand Jury to distribute and to possess

with intent to distribute a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance.

        Concerning JUSTEN HOWARD HARRIS, the Grand Jury further alleges

that the amount of methamphetamine involved in the conspiracy was five grams or

more of methamphetamine or fifty grams or more of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance.

21   U.S.C.   § 846
21   U.S.C.   § 841(a)(l)
21   U.S.C.   § 841(b)(l)(B)(viii)
21   U.S.C.   § 841(b)(l)(C)
    Case 2:21-cr-00019-PLM-MV ECF No. 1, PageID.4 Filed 06/29/21 Page 4 of 4
•




                                      COUNT4
               (Possession with Intent to Distribute Methamphetamine)

        On or about December 15, 2020, in Chippewa County, in the Northern Division

of the Western District of Michigan, the Defendants,

                                HEATHER NOEL PEREZ,
                          a/k/a "Heather Noel Gallagher," and
                              JUSTEN HOWARD HARRIS,

knowingly and intentionally possessed with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

        Concerning JUSTEN HOWARD HARRIS, the Grand Jury further alleges

that the amount of methamphetamine involved in the offense was five grams or more

of methamphetamine, a Schedule II controlled substance.

21 U.S.C.   § 841(a)(l)
21 U.S.C.   § 841(b)(l)(B)(viii)
21 U.S.C.   § 841(b)(l)(C)
18 U.S.C.   §2


                                        A TRUE BILL


                                        GRANDJURY~
ANDREW BYERLY BIRGE
United States Attorney



Tz :R~ ~ iEY
Assistant United States Attorney
                                   (2
